Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 11 April 2022 for application number 16/736,710. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1, 5, and 7 are currently amended.
Claims 8 – 11 are canceled.
Claims 1 – 7 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

 Response to Amendment
Applicant’s amendment filed 11 April 2022 is sufficient to overcome the 112 and 103 rejections of claims 1 – 7 based upon the currently amended claims and arguments.
Response to Arguments
Applicant’s arguments, filed 11 April 2022, with respect to the rejection(s) of claim(s) 5 – 7 under 35 USC § 112 and claims 1 – 7 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miida et al., US Pub. No. 2008/0025095 A1.
Miida, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [hereafter as Suzuki], US Pub. No. 2015/0254134 A1 in view of Sinclair et al. [hereafter as Sinclair], US Patent No. 7,558,905 B2 and further in view of Kaneko et al. [hereafter as Kaneko], US Pub. No. 2009/0070517 A1 and further in view of Miida et al. [hereafter as Miida], US Pub. No. 2008/0025095 A1.

As per claim 1, Suzuki discloses a method of operating a NAND flash memory device [“FIG. 1 is a block diagram illustrating an exemplary configuration of a memory device according to a first embodiment”] [para. 0005] [“The nonvolatile memory 3 is a nonvolatile memory which stores data in a nonvolatile manner, for example, a NAND memory.”] [para. 0024], comprising:
receiving program data to be stored in the NAND flash memory device from an controller [“The nonvolatile memory 3 is a nonvolatile memory which stores data in a nonvolatile manner, for example, a NAND memory.”] [para. 0024] [“Next, the writing destination management unit 30 encodes the user data received from the host 4 and writes the data at the physical address acquired in step S13 (step S14).”] [para. 0065] [“According to one embodiment, a memory controller includes a writing destination management unit which determines a writing destination of user data, ….”] [Abstract];
a plurality of memory blocks, wherein the plurality of memory blocks have different storage capacities, respectively [FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address.”] [para. 0063] [Fig. 13];
selecting a memory block to store the data according to an amount of data and address information [free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address… writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination] [FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address. In addition, in a case where the encoding method in units of M blocks allowed to be simultaneously accessed is determined, the logical block address may include the address of the logical block (the address indicating a page in the logical block may not be included) as described above. In this case, the data storage amount corresponding to each logical block is assumed as a total amount of data which can be stored in the logical block. The writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination, and the logical block selected as the writing destination is deleted from the free block table.”] [para. 0063] [Fig. 13]; and 
performing a program operation on the selected memory block [“Next, the writing destination management unit 30 encodes the user data received from the host 4 and writes the data at the physical address acquired in step S13 (step S14).”] [para. 0065] [Fig. 12].
However, Suzuki does not explicitly disclose stored in the NAND flash memory device from an external controller;
temporarily storing the program data in a page buffer which is commonly connected to a plurality of memory blocks through bit lines;
selecting a memory block to store the program data among the plurality of memory blocks according to an amount of the program data and address information which is pre-stored in the NAND flash memory device.
Sinclair teaches selecting a memory block according to an amount an amount of the program data [selected as a destination block for a known amount of data of another file from a source block] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].
Suzuki and Sinclair are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Sinclair in order to modify Suzuki for “selecting a memory block according to an amount an amount of the program data” as taught by Sinclair.  One of ordinary skill in the art would be motivated to combine Suzuki with Sinclair before the effective filing date of the claimed invention to improve a system by providing for the ability of the selection of “a destination block for a known amount of data of another file from a source block.” [Sinclair, col. 23, lines 19-32].
However, Suzuki and Sinclair do not explicitly disclose stored in the NAND flash memory device from an external controller;
temporarily storing the program data in a page buffer which is commonly connected to a plurality of memory blocks through bit lines;
selecting a memory block to store the program data among the plurality of memory blocks according to an amount of the program data and address information which is pre-stored in the NAND flash memory device.
Kaneko teaches temporarily storing the program data in a page buffer which is commonly connected to a plurality of memory blocks [“The data buffer 34 temporarily holds the data being accessed in connection with the flash memories 23.”] [para. 0072] [“…. The write data received by the memory card 20 is thus placed in the data buffer 34. When reception of the write data is completed, the write data held in the data buffer 34 is written to the flash memories 23.”] [para. 0075];
to store the program data among the plurality of memory blocks according to data and address information which is pre-stored in the NAND flash memory device [“The flash memories 23 shown in FIGS. 1 and 2 hold a logical/physical table 51 that denotes the relations of correspondence between physical and logical addresses of user data blocks indicated in FIG. 3.”] [para. 0078] [“The flash memory 23 is typically a NOR or NAND type flash memory (nonvolatile memory). The host interface 24 sends and receives data to and from the host device 10 according to control instructions from the CPU 21.”] [para. 0069].
Suzuki, Sinclair, and Kaneko are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki and Sinclair with Kaneko in order to modify Suzuki and Sinclair for “temporarily storing the program data in a page buffer which is commonly connected to a plurality of memory blocks;
to store the program data among the plurality of memory blocks according to data and address information which is pre-stored in the NAND flash memory device” as taught by Kaneko.  One of ordinary skill in the art would be motivated to combine Suzuki and Sinclair with Kaneko before the effective filing date of the claimed invention to improve a system by providing for the ability where “The flash memories … hold a logical/physical table … that denotes the relations of correspondence between physical and logical addresses of user data blocks.” [Kaneko, para. 0078].
However, Suzuki, Sinclair, and Kaneko do not explicitly disclose stored in the NAND flash memory device from an external controller;
storing in a page buffer connected to a plurality of memory blocks through bit lines.
Miida teaches stored in the NAND flash memory device from an external controller [Fig. 33];
storing in a page buffer connected to a plurality of memory blocks through bit lines [“Referring to FIG. 1B, the NAND memory array 2 is divided into a plurality of blocks 12, and respective bit lines BL1 to BLn are connected via a bit line (BL) switch circuit 13 to a page buffer 6.”] [col. 16, third paragraph].
Suzuki, Sinclair, Kaneko, and Miida are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki, Sinclair, and Kaneko with Miida in order to modify Suzuki, Sinclair, and Kaneko for “stored in the NAND flash memory device from an external controller;
storing in a page buffer connected to a plurality of memory blocks through bit lines” as taught by Miida.  One of ordinary skill in the art would be motivated to combine Suzuki, Sinclair, and Kaneko with Miida before the effective filing date of the claimed invention to improve a system for “enhanced wearing-rate for high reliable system operation and … cost-effective controller engineering for an advanced-technology MLC NAND flash memory device.” [Miida, col. 29, second paragraph].

As per claim 2, Suzuki in view of Sinclair and further in view Kaneko discloses the method according to claim 1, Suzuki discloses wherein the address information are classified depending on the storage capacities of the plurality of memory blocks and whether the plurality of memory blocks are free memory blocks or programmed memory blocks [free block table shows the number of clusters (data storage amount) which can be written] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address. In addition, in a case where the encoding method in units of M blocks allowed to be simultaneously accessed is determined, the logical block address may include the address of the logical block (the address indicating a page in the logical block may not be included) as described above. In this case, the data storage amount corresponding to each logical block is assumed as a total amount of data which can be stored in the logical block. The writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination, and the logical block selected as the writing destination is deleted from the free block table.”] [para. 0063]. 
Sinclair teaches similarly [Fig. 17A].

As per claim 3, Suzuki in view of Sinclair and further in view Kaneko discloses the method according to claim 1, Sinclair teaches further comprising, after storing the program data, generating data amount information by determining the amount of the program data [a known amount of data of another file from a source block] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].
Kaneko teaches temporarily storing the program data [“The data buffer 34 temporarily holds the data being accessed in connection with the flash memories 23.”] [para. 0072].

As per claim 4, Suzuki in view of Sinclair and further in view Kaneko discloses the method according to claim 3, Sinclair teaches wherein selecting the memory block comprises selecting a memory block having a storage capacity that is equal to or greater than the amount of the program data [active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block] [Examiner is interpreting the selection is made due to the fact that the destination block can accommodate the capacity of the source blocks known data amount] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].

Claim 5 is rejected with like reasoning and motivation as claim 1 above, except for the following remaining claim limitation.  
first to Nth memory blocks having first to Nth different capacities;
selecting a memory block from the first to Nth memory blocks based on a result of comparing an amount of the program data with the first to Nth capacities.
Suzuki discloses first to Nth memory blocks having first to Nth different capacities [FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address] [number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address.”] [para. 0063] [Fig. 13] [“When receiving the writing request from the host 4, the writing destination management unit 30 divides the writing target user data in units of clusters and determines the physical address at the writing destination for each cluster. In the embodiment, since the encoding method may be differently set for each certain area of the nonvolatile memory 3, the number of clusters which can be written in each certain area may become different. Generally, in the memory device using the NAND memory, empty blocks (writable blocks) called free blocks are managed, and one of the free blocks is selected as the writing destination. The writing destination management unit 30 includes a writing data amount management unit 31. In the embodiment, the number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table.”] [para. 0060];
selecting a memory block from the first to Nth memory blocks based on a result of comparing an amount of the program data with the first to Nth capacities [FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address… writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination] [the number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table] [“As illustrated in FIG. 12, when receiving the writing request from the host 4 (step S11), the writing destination management unit 30 determines a logical block at the writing destination with reference to the free block table (step S12). FIG. 13 is a diagram illustrating an example of the free block table. As illustrated in FIG. 13, the free block table shows the number of clusters (data storage amount) which can be written in the logical block corresponding to each logical block address. In addition, in a case where the encoding method in units of M blocks allowed to be simultaneously accessed is determined, the logical block address may include the address of the logical block (the address indicating a page in the logical block may not be included) as described above. In this case, the data storage amount corresponding to each logical block is assumed as a total amount of data which can be stored in the logical block. The writing destination management unit 30 selects the logical block from the top of the free block table as the writing destination, and the logical block selected as the writing destination is deleted from the free block table.”] [para. 0063] [Fig. 13] [“When receiving the writing request from the host 4, the writing destination management unit 30 divides the writing target user data in units of clusters and determines the physical address at the writing destination for each cluster. In the embodiment, since the encoding method may be differently set for each certain area of the nonvolatile memory 3, the number of clusters which can be written in each certain area may become different. Generally, in the memory device using the NAND memory, empty blocks (writable blocks) called free blocks are managed, and one of the free blocks is selected as the writing destination. The writing destination management unit 30 includes a writing data amount management unit 31. In the embodiment, the number of clusters which can be written in each certain area is different. Therefore, the writing data amount management unit 31 manages the number of clusters which can be written in the memory writing unit for each free block, and stores the number as a free block table. Then, the writing destination management unit 30 determines the writing destination for each cluster with reference to the free block table.”] [para. 0060].
Sinclair teaches selecting a memory block based on an amount of the program data [selected as a destination block for a known amount of data of another file from a source block] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [hereafter as Suzuki], US Pub. No. 2015/0254134 A1 in view of Sinclair et al. [hereafter as Sinclair], US Patent No. 7,558,905 B2 and further in view of Kaneko et al. [hereafter as Kaneko], US Pub. No. 2009/0070517 A1 and further in view of Miida et al. [hereafter as Miida], US Pub. No. 2008/0025095 A1 as applied to claim 5 above, and further in view of Nakamura et al [hereafter as Nakamura], US Pub. No. 2005/0108296 A1.

As per claim 6, Suzuki in view of Sinclair and further in view Kaneko and further in view of Miida discloses the method according to claim 5, Sinclair teaches wherein selecting the memory block from the first to Nth memory blocks comprises:
comparing the amount of the program data with a smallest capacity of the first to Nth capacities [selected as a destination block for a known amount of data of another file from a source block] [Examiner is interpreting the claim language for Sinclair to read on because Sinclair teaches the comparison of blocks for selection based on the storage capacities of the destination accommodating the amount of data required to be stored from a source.  Therefore, if source program data is of a small capacity that requires a destination block that is of a smallest capacity then that block is utilized, and likewise for any required size] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32]; and
selecting a memory block having a smallest capacity from the first to Nth memory blocks in response to the amount of the program data being smaller than the smallest capacity, [selected as a destination block for a known amount of data of another file from a source block] [Examiner is interpreting the claim language for Sinclair to read on because Sinclair teaches the comparison of blocks for selection based on the storage capacities of the destination accommodating the amount of data required to be stored from a source.  Therefore, if source program data is of a small capacity that requires a destination block that is of a smallest capacity then that block is utilized, and likewise for any required size] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].
However, Suzuki, Sinclair, Kaneko, and Miida do not explicitly disclose selecting smallest capacity.
Nakamura teaches selecting smallest capacity [“When a file is written, a file size is compared with a plurality of preset threshold values and reservation is executed at a reservation size corresponding to the file size. If the reservation is failed due to an insufficient file system capacity, the reservation is again executed at an actual I/O size to effectively use the file system area. If the file size does not reach the preset smallest threshold value, the reservation is again executed at the actual I/O size and the reservation release process for the file equal to or smaller than the smallest threshold value is skipped.”] [Abstract].
Suzuki, Sinclair, Kaneko, Miida, and Nakamura are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki, Sinclair, Kaneko, and Miida with Nakamura in order to modify Suzuki, Sinclair, Kaneko, and Miida for “selecting smallest capacity” as taught by Nakamura.  One of ordinary skill in the art would be motivated to combine Suzuki, Sinclair, Kaneko, and Miida with Nakamura before the effective filing date of the claimed invention to improve a system by providing for the ability where “a file size is compared with a plurality of preset threshold values and reservation is executed at a reservation size corresponding to the file size.” [Nakamura, Abstract].

As per claim 7, Suzuki in view of Sinclair and further in view Kaneko and further in view of Miida discloses the method according to claim 5, Sinclair teaches wherein selecting the memory block from the first to Nth memory blocks comprises:
comparing the amount of program data with a median capacity of the first to Nth capacities [selected as a destination block for a known amount of data of another file from a source block] [Examiner is interpreting the claim language for Sinclair to read on because Sinclair teaches the comparison of blocks for selection based on the storage capacities of the destination accommodating the amount of data required to be stored from a source.  Therefore, if source program data is of a middle capacity that requires a destination block that is of a middle capacity then that block is utilized, and likewise for any required size] [“As a partial block, the active program block that exists when the file is in state 2 may be selected as a destination block for a known amount of data of another file from a source block during a reclaim operation. The identity of the program block is maintained on a list of partial blocks that includes the available erased capacity in each of the blocks on the list. The amount of data to be copied from a source block is fit into the erased capacity of a partial block on the list. If the program block for the current file is selected as a destination block for data of another file during a reclaim operation, the program block becomes an active common block of the current file, after the data of the other file is copied into its erased capacity. The file has then transitioned from state 2 to state 3 (see FIGS. 15 and 16).”] [col. 23, lines 19-32].
However, Suzuki, Sinclair, Kaneko, and Miida do not explicitly disclose a median capacity.
Nakamura teaches a median capacity [“Specifically, for a small size file, reservation is performed at the actual I/O request length, for a file of a middle size or larger, reservation is performed at a reservation size designated in advance in accordance with the file size.”] [para. 0023] [“When a file is written, a file size is compared with a plurality of preset threshold values and reservation is executed at a reservation size corresponding to the file size. If the reservation is failed due to an insufficient file system capacity, the reservation is again executed at an actual I/O size to effectively use the file system area. If the file size does not reach the preset smallest threshold value, the reservation is again executed at the actual I/O size and the reservation release process for the file equal to or smaller than the smallest threshold value is skipped.”] [Abstract].
Suzuki, Sinclair, Kaneko, Miida, and Nakamura are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki, Sinclair, Kaneko, and Miida with Nakamura in order to modify Suzuki, Sinclair, Kaneko, and Miida for “a median capacity” as taught by Nakamura.  One of ordinary skill in the art would be motivated to combine Suzuki, Sinclair, Kaneko, and Miida with Nakamura before the effective filing date of the claimed invention to improve a system by providing for the ability where “a file size is compared with a plurality of preset threshold values and reservation is executed at a reservation size corresponding to the file size.” [Nakamura, Abstract].

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure. 
Ahn et al., US Pub. No. 2008/0025095 A1 – teaches “FIG. 1 is a block diagram showing a conventional memory system including a flash memory device. A conventional memory system includes a flash memory device 100 and a memory controller 200. The flash memory device 100 may perform read, program and erase operations under the control of the memory controller 200. For example, when a program operation is requested from an external source (e.g., host), data (e.g., a page amount of data) to be programmed may be transferred to a buffer memory 201 of the memory controller 200 from the external source. Once data is transferred to the buffer memory 201, the memory controller 200 may transfer the command, address, and data to the flash memory device 100 according to a given timing, which is discussed in the section immediately following with reference to FIG. 2.” [para. 0006].
                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135 

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135